Supplement dated May 3, 2010 to the Statement of Additional Information for Principal Funds, Inc. dated December 21, 2009 (As Supplemented on March 16, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Non-Fundamental Restrictions On page 5, delete paragraph 6) and substitute the following: 6) Acquire securities of other investment companies in reliance on Section 12(d)(1)(F) or (G) of the 1940 Act, invest more than 10% of its total assets in securities of other investment companies, invest more than 5% of its total assets in the securities of any one investment company, or acquire more than 3% of the outstanding voting securities of any one investment company except in connection with a merger, consolidation, or plan of reorganization and except as permitted by the 1940 Act, SEC rules adopted under the 1940 Act or exemptions granted by the Securities and Exchange Commission. The Fund may purchase securities of closed-end investment companies in the open market where no underwriter or dealers commission or profit, other than a customary brokers commission, is involved. Leadership Structure and the Board of Directors On page 5 of the March 16, 2010 supplement, in the sixth full paragraph, delete the second to last sentence.
